Citation Nr: 1116888	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), a pulmonary disorder.  

2.  Entitlement to service connection for Parkinson's disease.  

3.  Entitlement to a disability rating in excess of 20 percent for service-connected bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which granted a 20 percent disabling rating for service-connected bilateral hearing loss and denied entitlement to service connection for COPD and Parkinson's disease.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for COPD and Parkinson's disease on the basis that these disabilities were incurred as a result of his in-service exposure to aircraft fuel and fumes, as well as possible exposure to herbicides.  

In support of his claim, the Veteran has submitted evidence that shows he was awarded disability benefits by the Social Security Administration (SSA) in November 2007 for pulmonary problems and Parkinson's disease.  See November 2007 Award letter from SSA; February 2008 statement from the Veteran's representative.  

Review of the record reveals that the actual SSA decision and the reports and records considered by SSA in making its decision are not contained in the claims folder.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2010).  Because the Veteran is seeking service connection for disabilities for which he is receiving SSA disability benefits, the Board finds these records may contain pertinent information to this claim and, thus, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In addition to the foregoing, the Veteran is seeking a disability rating higher than the 20 percent rating currently assigned to his service-connected bilateral hearing disability.  The Veteran was last afforded a VA audio examination in November 2007, more than three years ago, and the Board notes the 20 percent rating currently assigned was based upon the audiometric findings obtained at that examination.  However, the Veteran has disagreed with the disability rating currently assigned to his service-connected bilateral hearing disability, arguing that his hearing impairment is more severe than as reflected by the 20 percent rating and that he was told to guess during word recognition testing at the November 2007 VA examination.  The Board notes that the evidentiary record does not contain any evidence dated subsequent to the November 2007 VA examination which evaluates the Veteran's current bilateral hearing impairment.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002). This duty to assist includes conducting a thorough and comprehensive medical examination, including particularly where the available evidence is too old for an adequate assessment of the Veteran's current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

While the Veteran has not specifically stated that his hearing disability has worsened since the November 2007 VA examination, he has consistently argued that his hearing is more severe than as rated based upon the findings obtained at that examination and the Board finds probative that the evidentiary record does not contain any objective evidence relating to the Veteran's hearing impairment since that time.  Therefore, as recently requested by the Veteran's representative, and as the remand for the SSA records will only more date the prior VA examination, the Board finds that a remand is requested in order to afford the Veteran an opportunity to undergo a new examination to determine the current level of severity of his service-connected bilateral hearing impairment.  

Accordingly, the case is REMANDED for the following action:

1. Request from the Social Security Administration all records related to the Veteran's claim for Social Security benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Schedule the Veteran for a VA audio examination to determine the current level of severity of his service-connected bilateral hearing disability.  The claims file, including a copy of this Remand, must be made available to the examiner for review of the pertinent medical and other history.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


